Greene App. No. 2001CA42. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Entry-dated January 11, 2002:
“Whether insurance policies covering personal injuries arising out of property damage provide coverage to homeowners who are sued for then negligent failure to disclose to purchasers damage to the property that occurred during the sellers’ occupancy.”
Douglas and Lundberg Stratton, JJ., dissent.
Cook, J., not participating.
The conflict case is Spalding v. Aetna Cas. & Sur. Co. (Oct. 11, 1994), Stark App. No. 9429, unreported, 1994 WL 590438.